Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 05/24/2021 have been entered. 
Independent claims 1, 17-18 have been amended.
Claims 4-5, 14-16, and 19-25 have been cancelled.
New dependent claim 27 has been added.
Claims 1-3, 6-13, 17-18, and 26-27 currently pending.
Outstanding USC 112B rejection has been withdrawn based on at least amendments/remarks filed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in MPEP 606 and 606.01.
Said amendment is necessitated to bring the title of the invention in condition for allowance, as the title of the invention being not descriptive of the claimed invention is amended per MPEP 606 and 606.01. 


The title for the application has been changed to – IMAGE PROCESSING SYSTEM, IMAGE PROCESSING APPARATUS, AND IMAGE PROCESSING METHOD USING A PLURALITY OF BOXES FOR A BOX FUNCTION CORRESPONDING TO USER IDENTIFIED VOICE ID.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 6-13, 17-18, and 26-27 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches as currently amended an image processing apparatus which has a microphone that obtains a sound, and an identifier obtaining unit that obtains a user identifier based on voice information of a user obtained via the microphone. A box specifying unit specifies one box among the boxes based on specification information including at least the user identifier. An informing unit informs the user of information related to the specified box, as illustrated in the currently amended and cited independent claims 1, and 17-18.

       The prior arts of records, namely Morikawa in view of Capuozzo (all previously cited), as currently amended do not appear to teach said image processing apparatus which has a microphone that obtains a sound, and an identifier obtaining unit that obtains a user identifier based on voice information of a user obtained via the microphone. A box specifying unit specifies one box among the boxes based on specification information including at least the user identifier. An informing unit informs the user of information related to the specified box, as illustrated in the currently amended and cited independent claims 1, and 17-18,  cited above.

       The prior arts of records, namely Morikawa in view of Devaraj (all previously cited), as currently amended do not appear to teach said image processing apparatus which has a microphone that obtains a sound, and an identifier obtaining unit that obtains a user identifier based on voice information of a user obtained via the microphone. A box specifying unit specifies one box among the boxes based on specification information including at least the user identifier. An informing unit informs the user of information related to the specified box, as illustrated in the currently amended and cited independent claims 1, and 17-18,  cited above.

     Furthermore, claims 1-3, 6-13, 17-18, and 26-27 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to pages 8-9 of the response filed on 05/24/2021.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
6/2/2021